DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed December 8, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15, 18, 23, 35-38, 40-42, 51, 57, 62, 64-67, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (WO 2007/021980 A2) in view of Cook et al. (PGPub US 2016/0027425).
Regarding applicants’ claims 3, 38, 40, and 41, Whitaker discloses a compositionally modulated composite material comprising nanolaminate layers deposited on an open void structure of a porous substrate (paragraph 0009) however Whitaker does not appear to explicitly disclose the substrate to comprise a lattice structure comprising a plurality of interconnected struts forming polyhedrons in a series that extends in three dimensions.  However Cook et al. disclose a lattice structure including unit cells which have a plurality of struts which absorb loads (paragraph 0006).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the lattice structure of Cook et al. as the open void structure for the composite of Whitaker in order to provide a structure which absorbs loads and which is configurable based paragraphs 0088-0095).  Whiteker disclose a compositionally modulated structure comprising alternating layers of Ni rich and Fe rich layers having greater than 2.0 interfaces per micrometer (figure 5D).  Given a difference in the ratio of iron to nickel in each of the alternating layers the intermetallic makeup of NiFe of each of the layers would be different. 
Regarding applicants’ claim 4, the articles of Whitaker are useful in array of advanced material applications including for example ballistic and aircraft applications (paragraph 0003).  When utilized in an application specific device the composite material would place the composite material on another surface and therefore on the surface of a workpiece such as in the manufacture of ballistic or aircraft components (the surface being the workpiece).
Regarding applicants’ claim 15, Cook et al. disclose octahedral configurations (figure 45 and paragraphs 0074-0077).
Regarding applicants’ claim 18, Cook et al. disclose the use of hollow struts (paragraph 0069).
Regarding applicants’ claim 23, Cook et al. disclose that the strut dimensions may form a gradient globally within the structure (paragraph 0086), ‘dimensions’ are understood to include the thickness of the struts.
Regarding applicants’ claim 35, Whitaker disclose that the layers may comprise particles having different sized particles and that the average grain size ranges form 1nm to 200nm (paragraph 0011 and paragraph 0017).  One of ordinary skill in the art would have found it obvious to select from the particle and grain sizes disclosed by Whitaker for the particles in the modulated composition including grain sizes which are different.
Regarding applicants’ claim 37, Whitaker disclose then nanolaminates to exhibit an enhancement hardness which is not achievable by the same materials at greater length scales the enhancement being the result of a super modulus effect (paragraph 0044).  Given the nanolaminate has layers on a scale less than the 5000nm claimed with regards to the grain size, there is sufficient evidence such that once of ordinary skill in the art would reasonably expect the enhanced hardness to exceed that of a material having the same average composition with a grain size of 50000 nm as claimed.  With regards to the degree of twinning, nickel rich and iron rich layers have distinct compositions with distinct properties and therefore a degree of twinning sufficient to meet applicants’ claimed requirements.
Regarding applicants’ claim 42, Whitaker do not disclose or suggest the presence of void space in the plaiting layers and therefor is nothing or record such that one of ordinary skill in the art would expect an appreciable level of porosity in the nanolaminate, therefore the nanolaminate is understood to have a density meeting the claimed requirement of at least 60%.
Regarding applicants’ claim 51, Cook et al. disclose highly porous structures (figures 44-49) where Whitaker disclose the deposited material to fill as low as 10% of the accessible interior void structure (paragraph 0011), and further that the porous substrate can include a relatively large amount of accessible interior void space for example 40% by volume, 50% by volume, 60% by volume (paragraph 0056).  One of ordinary skill in the art would have found it obvious to select a porous substrate having a void volume consistent with the disclosures of Cook et al. and Whitaker including void volumes that fall within the claimed range of at least 40%.
Regarding applicants’ claim 55, where iron and nickel are used both materials are conduction and are suitable for plating of the subsequent layer, therefore the first layer deposited meets the requirement of a conductive strike layer.
Regarding applicants’ claims 57, 62, and 64-67, the articles of Whitaker are useful in array of advanced material applications including for example ballistic and aircraft applications (paragraph 0003).  When utilized in an application specific device the composite material would place the composite material on another surface such as a casing or skin (sheets), thereby contacting one or more vertices of the interconnected struts.  Given the size and complexity of the lattice structure one or more struts would be oriented in a manner that complies with applicants’ claimed orientations (See Cook et al. at figure 45).  Whatever orientation the polyhedron is relative to the sheet there are a number of struts at angles which are right angles or acute angles or angles so close to the claimed angles as to fail to establish a patentable distinctions.  With regards to the number of sheets one of ordinary skill in the art would have found it obvious to select a number of sheets based on the end applicants such as the use of more than one sheet in manufacture of structural panels (sandwich structures).
Regarding applicants’ claim 86, Whitaker does not appear to explicitly limit the number of compositions in the modulated structure.  Further where nickel rich and iron rich layers are alternately plated, the interface at which the layers are alloyed is a layer having a composition distinct form either the nickel rich or iron rich layers. 
Regarding applicants’ claim 87, a nickel rich layer has a composition distinct from an iron rich layer (figure 5D).
Regarding applicants’ claim 88, Whitaker depict alternating nickel and iron rich layers where the number of layers is at least 50 (figure 5D).
Response to Amendment and Arguments
	Applicants’ response filed December 8, 2021 has overcome the rejections under 35 U.S.C. 112(a), however following consideration and search of applicants’ claims, as amended, new grounds of rejection have been deemed appropriate and have been set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784